United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 29, 2004
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-50568
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS FERNANDO DIAZ-SALAS,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. EP–02-CR-1961-ALL
                          --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Fernando Diaz-Salas appeals his jury trial convictions

for importation of more that 100 kilograms of marijuana and

possession with intent to deliver more than 100 kilograms of

marijuana.     Diaz argues on appeal that the evidence is

insufficient to show that he had knowledge that the marijuana was

in a hidden compartment in the trailer he was towing and that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50568
                                  -2-

district court erred in instructing the jury on deliberate

ignorance.

     There was testimony that Diaz suspected that the trailer

might contain drugs, that he never requested an X-ray, that Diaz

had looked inside the trailer before approaching the border and

that the alterations were obvious to the inspecting officer, that

Dias was hesitant in answering the X-ray inspector’s questions,

and that the trailer contained marijuana worth at least

$1,000,000.    Viewing the evidence in the light most favorable to

the verdict and accepting the jury’s credibility determinations,

we conclude that there was sufficient evidence to support Diaz’s

convictions.     See United States v. Chavez, 119 F.3d 342, 347 (5th

Cir. 1997); United States v. Loe, 262 F.3d 427, 432 (5th Cir.

2001).

     The evidence at trial raised the inferences necessary to

support the district court’s decision to instruct the jury on

deliberate ignorance.     See United States v. Lara-Velasquez, 919

F.2d 946, 951 (5th Cir. 1990).

     AFFIRMED.